

Exhibit 10.3


WARRANT EXCHANGE AGREEMENT


THIS WARRANT EXCHANGE AGREEMENT, dated as of December 13, 2010 (this
“Agreement”) is entered into by and among Wuhan General Group (China), Inc., a
Nevada corporation (the “Company”), Fame Good International Limited, a British
Virgin Islands Company (“Fame Good”), and the undersigned holders of the
Company’s Series C, AA, BB and/or JJ Warrants (collectively, the “Holders”).


WITNESSETH


WHEREAS, the Company currently has Series C, AA, BB and JJ warrants outstanding
(the “Warrants”) representing the right to purchase an aggregate of 2,272,016
shares (the “Warrant Stock”) of the Company’s common stock, $0.0001 par value
per share (the “Common Stock”);


WHEREAS, the Company has offered to exchange all or part of each Holder’s
Warrants for the issuance by the Company of shares of the Company’s Common
Stock, in accordance with the exchange ratios set forth herein;


WHEREAS, the Transaction (as defined below) shall be made pursuant to an
exemption under the Securities Act of 1933, as amended (the “Securities Act”);
and


WHEREAS, the parties desire to enter into the Transaction upon the terms and
conditions herein.


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, intending to be legally bound hereby,
the parties hereto agree as follows:


1.           On the Closing Date (as hereinafter defined), each Holder agrees to
transfer the number of shares of Warrant Stock underlying its Warrants as
indicated on such Holder’s signature page hereto (the “Elected Warrant Stock”)
for the issuance by the Company of (i) 1.372921615 shares of the Company’s
Common Stock per share of Series C Elected Warrant Stock; (ii) 0.8203 shares of
the Company’s Common Stock per share of Series AA and Series BB Elected Warrant
Stock; and (iii) 0.8288 shares of the Company’s Common Stock per share of Series
JJ Elected Warrant Stock (the “Transaction”).  Each Holder shall relinquish such
Holder’s right, title and interest in the Elected Warrant Stock to the Company.


2.           The consummation of the Transaction is referred to in this
Agreement as the “Closing.”  The “Closing Date” will be the date on which the
Closing occurs.  The Closing will occur within five (5) business days following
the satisfaction or waiver of the condition set forth in paragraph 8.  The
Closing will take place at the offices of Troutman Sanders LLP, 600 Peachtree
St., Suite 5200, Atlanta, Georgia, 30308 or at such other place as the Company
and the Holders may agree.

 
 

--------------------------------------------------------------------------------

 


3.           Each Holder hereby represents and warrants that as of the date
hereof:


a.           it acknowledges and agrees to the terms and conditions of the
Transaction as provided for herein;


b.           if the Holder is a natural person, the execution, delivery and
performance by such person of this Agreement are within such person’s legal
right, power and capacity, require no action by or in respect of or filing with,
any governmental body, agency, or official and do not and will not contravene,
or constitute a default under, any provision of applicable law or regulation or
of any agreement, judgment, injunction, order, decree or other instrument to
which such person is a party or by which such person or any of such person’s
properties are bound.  The signature on the signature page of this Agreement is
genuine, and the Holder has legal competence and capacity to execute the same,
and this Agreement constitutes a valid and binding agreement of the Holder,
enforceable against the Holder in accordance with its terms;


c.           if the holder is a corporation, limited liability company, trust,
partnership or other entity, it is duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization;


d.           if the holder is a corporation, limited liability company, trust,
partnership or other entity, it has the requisite power and authority to enter
into and perform this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance of this Agreement by such Holder
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Holder or its Board of Directors, stockholders,
or partners, as the case may be, is required. This Agreement has been duly
authorized, executed and delivered by such Holder and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of the
Holder enforceable against the Holder in accordance with the terms hereof;


e.           the execution, delivery and performance of this Agreement and the
consummation by such Holder of the transactions contemplated hereby or relating
hereto do not and will not (i) if the Holder is a corporation, limited liability
company, trust, partnership or other entity, result in a violation of such
Holder’s charter documents or bylaws or other organizational documents or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of any agreement, indenture
or instrument or obligation to which such Holder is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Holder or its properties (except for such conflicts, defaults
and violations as would not, individually or in the aggregate, have a material
adverse effect on such Holder). Such Holder is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement;

 
2

--------------------------------------------------------------------------------

 


f.           it is acquiring the Common Stock solely for its own account for the
purpose of investment and not with a view to or for sale in connection with
distribution. Each Holder does not have a present intention to sell the Common
Stock, nor a present arrangement (whether or not legally binding) or intention
to effect any distribution of the Common Stock to or through any person or
entity; provided, however, that by making the representations herein and subject
to Section 3(g) below, such Holder does not agree to hold the Common Stock for
any minimum or other specific term and reserves the right to dispose of the
Common Stock at any time in accordance with Federal and state securities laws
applicable to such disposition. Each Holder acknowledges that it is able to bear
the financial risks associated with an investment in the Common Stock and has
sufficient knowledge and experience in investing in companies similar to the
Company in terms of the Company’s stage of development so as to be able to
evaluate the risks and merits of its investment in the Company;


g.           it is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act.  Such Holder is not required to be
registered as a broker-dealer under Section 15 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and such Holder is not a broker-dealer;


h.           it understands that the Common Stock must be held indefinitely
unless such Common Stock is registered under the Securities Act or an exemption
from registration is available. Such Holder acknowledges that such Holder is
familiar with Rule 144, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances. Such Holder understands that to the extent that Rule 144
is not available, such Holder will be unable to sell any of the Common Stock
without either registration under the Securities Act or the existence of another
exemption from such registration requirement;


i.           such Holder understands that the Common Stock is being offered and
sold in reliance on a transactional exemption from the registration requirement
of Federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Holder set forth herein in order to determine the
applicability of such exemptions and the suitability of such Holder to acquire
the Common Stock;


j.           it has not agreed to act with any other Holder for the purpose of
acquiring, holding, voting or disposing of the Common Stock acquired hereunder
for purposes of Section 13(d) under the Exchange Act, and each Holder is acting
independently with respect to its investment in the Common Stock;


k.           it has not exercised, assigned, pledged or hypothecated the
Warrants (or the Elected Warrant Stock), in part or in whole; and


l.           it has delivered this Agreement together with its Series C, AA, BB
and/or JJ Warrant certificate(s) (or a properly completed Affidavit of Lost,
Stolen or Destroyed Securities) exercisable for the Elected Warrant Stock to
Juliet G. Sy at Troutman Sanders LLP, 600 Peachtree Street, N.E., Suite 5200,
Atlanta, Georgia 30308.

 
3

--------------------------------------------------------------------------------

 


4.           Each Holder hereby agrees to indemnify and hold harmless the
Company, its officers, directors, successors and assigns, and any person now or
hereafter acting as the Company’s transfer agent or acting in any similar
capacity, from and against any and all liability, loss, damage and expense in
connection with, or arising out of such person’s actions in accordance with the
terms of this Agreement.


5.           The Company hereby represents and warrants that as of the date
hereof:


a.           it is duly incorporated, validly existing and in good standing
under the laws of the State of Nevada;


b.           it has the requisite power and authority to enter into and perform
this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors is required. This
Agreement has been duly authorized, executed and delivered by the Company and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Company enforceable against the Company in accordance
with the terms hereof;


c.           the execution, delivery and performance of this Agreement and the
consummation by the Company of the transactions contemplated hereby or relating
hereto do not and will not (i) result in a violation of the Company’s
organizational documents or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
the Company is a party or by which its properties or assets are bound, or result
in a violation of any law, rule, or regulation, or any order, judgment or decree
of any court or governmental agency applicable to the Company or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on the Company). The Company
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement; and


d.           it has not provided any of the Holders with any material non-public
information concerning the Company in connection with this Agreement and the
transactions contemplated hereby.


6.           Each Holder hereby covenants that:
 
a.           between the date hereof and the Closing Date, such Holder shall not
take any action that would, or that could reasonably be expected to, result in
any of the representations and warranties of the Holder set forth in this
Agreement becoming untrue; and
 

 
4

--------------------------------------------------------------------------------

 
 
b.           if the holder is a corporation, limited liability company, trust,
partnership or other entity, it will, between the date hereof and the Closing
Date, maintain its existence and good standing in its jurisdiction of
organization and in each jurisdiction in which the ownership or leasing of its
property or the conduct of its business requires such qualification, and that it
will not amend or modify its charter documents.


7.           The Company hereby covenants that between the date hereof and the
Closing Date, the Company shall not take any action that would, or that could
reasonably be expected to, result in any of the representations and warranties
of the Company set forth in this Agreement becoming untrue.
 


8.           The respective obligations of each party to effect the transactions
contemplated by this Agreement will be subject to the Company obtaining, at or
prior to the Closing, the approval of at least a majority of its stockholders of
the Company’s issuance of its Common Stock in the Transaction.


9.           Fame Good hereby agrees to vote all of its shares of Common Stock
in favor of approving the Transaction when and at such time as the Company shall
seek the approval of its stockholders to issue Common Stock as contemplated by
the Transaction.


10.          Miscellaneous.


a.           This Agreement and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflict of law principles.


b.           This Agreement constitutes the entire agreement between the parties
regarding the subject transaction, superseding any prior agreements or
understandings between them, and shall be binding upon the Holder and Holder’s
permitted assigns and shall inure to the benefit of the Company and its
successors and assigns.


c.           This Agreement may be executed in several counterparts, including
by way of facsimile or electronic transmission, each of which shall be deemed an
original but all of which shall constitute one and the same instrument.


[SIGNATURE PAGES FOLLOW]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is accepted as of the date first written
above.


“Company”
 
WUHAN GENERAL GROUP (CHINA), INC.
   
By:
/s/ Philip Lo_______________________
 
Name:  Philip Lo
 
Title:  Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 


“Fame Good”
 
FAME GOOD INTERNATIONAL LIMITED
   
By:
/s/ Xu Jie
 
Name:  Xu Jie
 
Title:  Director

 
 
 

--------------------------------------------------------------------------------

 


HOWARD B. LANDERS and CINDY E. LANDERS,
as Tenants by the Entirety
 
/s/ Howard B. Landers and Cindy E. Landers as TBE



Address:
   
9881 SW 131 Street
   
Miami, FL 33176
         
Number of shares of Warrant Stock underlying
 
0
Series C Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
24,691
Series AA Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
15,286
Series BB Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
25,476
Series JJ Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued in exchange for Warrant Stock:
 
53,908

 
 
 

--------------------------------------------------------------------------------

 



A. RAINEY GRAY
 
/s/ A. Rainey Gray



Address:
         
800 Sawyer Bend Court
   
Franklin, TN 37069
         
Number of shares of Warrant Stock underlying
 
41,150
Series C Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
24,691
Series AA Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
15,286
Series BB Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
25,476
Series JJ Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued in exchange for Warrant Stock:
 
110,403

 
 
 

--------------------------------------------------------------------------------

 
 
ANDREW TUSSING
 
/s/ Andrew Tussing



Address:
         
10212 Little Brick House Court
   
Ellicott City, MD 21042
         
Number of shares of Warrant Stock underlying
 
20,575
Series C Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
12,345
Series AA Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
7,643
Series BB Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
12,738
Series JJ Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued in exchange for Warrant Stock:
 
55,201

 
 
 

--------------------------------------------------------------------------------

 
 
LI JUN
 
/s/ Li Jun



Address:
 
Rm 1201, Building #69
   
Lane 1881 Dongfang Road
   
Pudong District
   
Shanghai
   
PR China
     
Number of shares of Warrant Stock underlying
 
0
Series C Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
123,451
Series AA Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
76,429
Series BB Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
127,381
Series JJ Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued in exchange for Warrant Stock:
 
269,535


 
 

--------------------------------------------------------------------------------

 


JOHN STARR and ELIZABETH STARR,
as Tenants by the Entirety
 
/s/ John Starr and Elizabeth Starr



Address:
         
161 Spring House Road
   
Fairfield, CT 06824
         
Number of shares of Warrant Stock underlying
 
265,380
Series C Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
159,228
Series AA Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
98,579
Series BB Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
164,298
Series JJ Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued in exchange for Warrant Stock:
 
711,995

 
 
 

--------------------------------------------------------------------------------

 


JAY GUTTERMAN and CINDY GUTTERMAN,
as Tenants by the Entirety
 
/s/ Jay Gutterman and Cindy Gutterman



Address:
         
Number of shares of Warrant Stock underlying
 
20,000
Series C Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
99,686
Series AA Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
61,716
Series BB Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
102,861
Series JJ Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued in exchange for Warrant Stock:
 
245,108

 
 
 

--------------------------------------------------------------------------------

 


STEVE SWAIN
 
/s/ Steve Swain



Address:
         
Number of shares of Warrant Stock underlying
 
100,000
Series C Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
59,999
Series AA Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
37,146
Series BB Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
61,911
Series JJ Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued in exchange for Warrant Stock:
 
268,292

 
 
 

--------------------------------------------------------------------------------

 


SPRING HOUSE CAPITAL, LLC
   
By:
  /s/ John H. Starr  
Name:  John H. Starr
 
Title:  President



Address:
         
161 Spring House Road
   
Fairfield, CT 06824
         
Number of shares of Warrant Stock underlying
 
188,605
Series C Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
113,162
Series AA Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
70,060
Series BB Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
116,767
Series JJ Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued in exchange for Warrant Stock:
 
506,014

 
 
 

--------------------------------------------------------------------------------

 